
	
		I
		111th CONGRESS
		1st Session
		H. R. 2343
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Lewis of Georgia
			 (for himself and Mr. Boustany)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  partial payment requirement on submissions of
		  offers-in-compromise.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Compromise Improvement Act of
			 2009.
		2.Repeal of partial
			 payment requirement on submissions of offers-in-compromise
			(a)In
			 generalSection 7122 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (c) and by redesignating subsections (d), (e),
			 (f), and (g) as subsection (c), (d), (e), and (f), respectively.
			(b)Conforming
			 amendments
				(1)Paragraph (3) of section 7122(d) of such
			 Code is amended—
					(A)by inserting
			 and at the end of the subparagraph (A),
					(B)by striking
			 , and at the end of subparagraph (B) and inserting a period,
			 and
					(C)by striking
			 subparagraph (C).
					(2)Subsection (f) of
			 section 6159 of such Code is amended by striking section 7122(e)
			 and inserting section 7122(d).
				(c)Effective
			 dateThe amendments made by this section shall apply to offers
			 submitted after the date of the enactment of this Act.
			
